ORDEN V
La competencia de los Jueces Municipales, tanto en ma-teria civil como criminal, dispuesta por el Art. 5.004(I)(a) y (b), y (II)(a) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22p(I)(a) y (b), y (II)(a), requiere una coordinación eficaz y eficiente del tra-bajo judicial. Dentro del esquema judicial que rige en Puerto Rico, un juez sólo puede ejercer la competencia que le ha sido conferida por ley si ha habido una previa desig-nación de dicho juez por el Juez Presidente para que rea-lice esas funciones. Conforme esa previa designación, es que el Juez Administrador de la Región Judicial puede, por delegación del Juez Presidente, asignar a dicho juez, de acuerdo con las necesidades judiciales de dicha región, los casos y asuntos que éste atenderá. Cónsono con esta es-tructura administrativa, el Juez Administrador de la Re-gión Judicial, cuando haya una delegación previa del Juez Presidente, también determinará para cuáles Jueces Supe-riores estará disponible el Juez Municipal, conforme al Art. 5.004(I)(a)(20)-(23) de la Ley de al Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22p(I)(a)(20)-(23)). Sin esta previa designación y determinación, el Juez Superior no podrá hacer uso de este recurso.
Constitucionalmente, la facultad de administrar el Sis-tema Judicial le corresponde al Juez Presidente del Tribunal Supremo; es él quien tiene la responsabilidad de velar *964por que se haga una eficiente utilización de los recursos de la Rama Judicial, tanto los físicos como los humanos. Art. V, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1. El Juez Presi-dente puede ejercer estas facultades directamente o puede delegarlas en la Directora Administrativa de los Tribuna-les, en los Jueces Administradores Regionales o en los Jue-ces Administradores Auxiliares. La labor de los Jueces es llevar a cabo aquellas funciones que el Juez Presidente les asigne en beneficio del Sistema Judicial.
Con el propósito de darle fiel cumplimiento a la Ley de la Judicatura de Puerto Rico de 1994 y conforme a lo dis-puesto en la See. 7 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, supra, se extiende la vigen-cia de la Orden Administrativa V de 20 de enero de 1995, mediante la cual se designaron a los Jueces Municipales para atender los asuntos tanto civiles como criminales con-tenidos en el Art. 5.004(I)(a) y (b), y (II)(a), según enmen-dado por la Ley Núm. 248 de 25 de diciembre de 1995, supra.
Por la presente, se extiende la designación a los Jueces Municipales para que, dentro de su área de competencia territorial, atiendan todos los asuntos que al amparo del inciso (I)(b) del Art. 5.004 de la ley, supra, según enmen-dada, se le haya conferido competencia con excepción de lo dispuesto en el subinciso (4) del inciso (b), que se regirá por la Orden Administrativa III de 30 de junio de 1999.
El Juez Presidente, motu proprio o previa solicitud del Juez Administrador de una Región Judicial, asignará me-diante una Orden los Jueces Municipales que atenderán los asuntos civiles y criminales dentro de su competencia, según ésta le ha sido conferida por el Art. 5.004(I)(a) y (b), y (II)(a) de la ley, supra, según enmendada, de acuerdo con las necesidades judiciales de la región.
Esta Orden Administrativa entrará en vigor el 1ro de julio de 1999, y durante un periodo de por lo menos un (1) *965año, será objeto de evaluación periódica con el fin de ajus-tarla a la reorganización paulatina del Sistema Judicial.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu Gracia

Juez Presidente del Tribunal Supremo

CERTIFICO:
(Fdo.) Mercedes M. Bauermeister

Directora Administrativa de los Tribunales